185 F.2d 678
Petition of Caroline Lilian BURKE, formerly Sweeny, to be admitted to become a citizen of the United States of America. UNITED STATES of America, Respondent-Appellant,v.Caroline Lilian BURKE, forferly Sweeny, Petitioner-Appellee.
No. 113.
Docket 21827.
United States Court of Appeals Second Circuit.
Argued December 11, 1950.
Decided January 2, 1951.

Appeal from the United States District Court for the Southern District of New York.
From an order granting an application by the petitioner Caroline Lilian Burke for naturalization, the United States appeals.
Irving H. Saypol, U. S. Atty., New York City, John M. Cunneen, Asst. U. S. Atty., New York City, of counsel, for respondent-appellant.
Gray & Grossman, New York City, Herman A. Gray and Max Grossman, New York City, of counsel, for petitioner-appellee.
Before AUGUSTUS N. HAND, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Affirmed on authority of Schmidt v. United States, 2 Cir., 177 F.2d 450.